Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 1 of 9 PageID# 2
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 2 of 9 PageID# 3
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 3 of 9 PageID# 4
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 4 of 9 PageID# 5
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 5 of 9 PageID# 6
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 6 of 9 PageID# 7
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 7 of 9 PageID# 8
Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 8 of 9 PageID# 9
 Case 1:20-cr-00244-LMB Document 2 Filed 08/18/20 Page 9 of 9 PageID# 10




                         Digitally signed by John F.
John F. Anderson Anderson
                 Date: 2020.08.18 11:03:24 -04'00'
